Exhibit 10.1

  

SECOND AMENDMENT TO second AMENDED
AND RESTATED lOAN AND SECURITY AGREEMENT


 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of August 8, 2013, and is entered into by and
among SPORT CHALET, INC., a Delaware corporation (“Borrower”), SPORT CHALET
VALUE SERVICES, LLC, a Virginia limited liability company (“SCVS”), SPORT CHALET
TEAM SALES, INC., a California corporation (“SCTS”, and together with Borrower
and SCVS, the “Obligated Parties”, and each individually, an “Obligated Party”),
the financial institutions that are now or that hereafter become a party to the
Loan Agreement (as defined below) (collectively, the “Lenders”, and each
individually a “Lender”) and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).

 

RECITALS

 

WHEREAS, the Lenders, Agent, and the Obligated Parties have entered into that
certain Second Amended and Restated Loan and Security Agreement (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”), dated
as of October 18, 2010; and

 

WHEREAS, the Obligated Parties, the Lenders and Agent have agreed to extend the
Revolver Termination Date (as defined in the Loan Agreement) to August 8, 2018
and amend the Loan Agreement in certain other respects on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1     Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the meanings given thereto in the Loan Agreement,
as amended hereby.

 

ARTICLE II

 

AMENDMENTS

 

Section 2.1     The following new definitions are hereby added to Section 1.1 of
the Loan Agreement to read in their entirety in proper alphabetical order as
follows:

 

“Average Gross Utilization: means the average daily balance of Revolver Loans
and the aggregate of undrawn amounts of Letters of Credit during any calendar
quarter.”

 

“Eligible Lift Ticket Inventory: means ski lift ticket inventory held by
Borrower from December 1 of each year through March 31 of each year to the
extent such inventory is subject to a guaranteed buy-back of such tickets.”

 

“Eligible Rental Equipment Inventory: means and includes Inventory owned by
Borrower and held for lease or rent in the Ordinary Course of Business that (a)
would be Eligible Inventory if such Inventory was not held for lease or rent and
(b) Agent, in its discretion, reasonably exercised, deems to be Eligible Rental
Equipment Inventory.”

 

 

 
1

--------------------------------------------------------------------------------

 

 

“Rental Inventory Formula Amount: means the lesser of (a) $2,500,000 and (b) 85%
(subject to adjustment as set forth below) of the NOLV Percentage of Eligible
Rental Equipment Inventory. The advance rate set forth in clause (b) shall be
reduced by 10% at the end of each Fiscal Quarter beginning with the Fiscal
Quarter ending September 30, 2013, which change shall be effective on the first
day of the calendar month following the end of such Fiscal Quarter, until Agent
receives the next Inventory appraisal in form and substance satisfactory to
Agent. Upon receipt of each Inventory appraisal, in form and substance
satisfactory to Agent, the advance rate set forth in clause (b) shall be reset
at 85% to be reduced as set forth above until Agent receives a subsequent
Inventory appraisal.”

 

“Second Amendment Date: means August 8, 2013.”

 

Section 2.2     The following definitions in Section 1.1 of the Loan Agreement
are hereby amended and restated in their entirety to read as follows:

 

“Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Average Gross Utilization for the last calendar
quarter.

 



 

 

Level

Average Gross Utilization

for the preceding calendar

quarter

 

Base Rate

Loans

 

LIBOR Rate

Loans

I

Less than $40,000,000

1.25%

2.25%

II

Greater than or equal to $40,000,000 but less $60,000,000

1.50%

2.50%

III

Greater than or equal to $60,000,000

1.75%

2.75%



 

 

For the period beginning on the Second Amendment Date until September 30, 2013,
the margins shall be determined pursuant to Level II. Thereafter, the margins
shall be subject to increase or decrease at the end of each calendar quarter
beginning with the calendar quarter ending September 30, 2013, which change
shall be effective on the first day of the calendar month following the end of
such calendar quarter.

 

If, for any reason it is determined that a lower Applicable Margin should have
applied to a period than was actually applied, then the Lenders shall credit
against interest and fees accruing thereafter an amount equal to the difference
between the amount of interest and fees that were accrued using the incorrect
margin and the amount of interest and fees that should have been accrued using
the proper margin. In no event shall Lenders be obligated to otherwise disgorge
any amounts previously paid by Borrower or charged to the Loan Account.

 

If, for any reason it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrower shall immediately pay to Agent for the
account of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All such amounts payable by Borrower shall be due on demand.”

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the sum of the Inventory Formula Amount plus 90% of the Value of Eligible Credit
Card Receivables plus 75% of the Value of Eligible Team Sales Receivables plus
65% of the Value of Eligible Team Sales Inventory plus the Rental Inventory
Formula Amount, minus the Availability Reserve.”

 

“Covenant Trigger Period: the period (a) commencing on any day that a Default or
an Event of Default occurs or Availability is equal to or less than the greater
of (i) $5,000,000 and (ii) ten percent (10%) of the lesser of (x) the Revolving
Commitments and (y) the Borrowing Base for any one (1) Business Day (or, in the
case of a manifest error caused solely by a third party credit card processor,
for up to three (3) consecutive Business Days); and continuing until, during the
preceding thirty (30) consecutive days, measured each Business Day, no Default
or Event of Default has existed and Availability has been greater than the
higher of (i) $5,000,000 and (ii) ten percent (10%) of the lesser of the (x)
Revolving Commitments and (y) the Borrowing Base.”

 

“Eligible Inventory: Inventory owned by Borrower that Agent, in its discretion,
reasonably exercised, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods (other than magazines or books, but including Eligible Lift Ticket
Inventory), and is not raw materials, a work-in-process, packaging or shipping
materials, labels, samples, display items, replacement parts or manufacturing
supplies; (b) is not held on consignment, nor subject to any deposit or
downpayment; (c) is in new and saleable condition and is not damaged, shopworn
or otherwise unfit for sale; (d) is not slow-moving, defective, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all standards imposed by any Governmental Authority, and does not constitute
hazardous materials under any Environmental Law, and has not been produced in
violation of the FLSA (as it may be reasonably determined by Agent) if such
violation could reasonably be expected to result in any prohibition in the sale
of such Inventory by Borrower or Agent; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is within the continental United States or Canada,
is not in transit except between locations of Borrower, and is not consigned to
any Person; (i) is not subject to any warehouse receipt or negotiable Document;
(j) is not subject to any License or other arrangement that restricts Borrower’s
or Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; (k) is not located on leased premises or in the
possession of a warehouseman, processor, repairman, mechanic, shipper, freight
forwarder or other Person (other than an Obligated Party), unless the lessor or
such Person has delivered a Lien Waiver or an appropriate Rent and Charges
Reserve has been established, provided that in the case of leased locations, a
Lien Waiver or an appropriate Rent and Charges Reserve will only be required for
(i) the location in Van Nuys, California and (ii) leased locations if, and only
if, the lessor has, by law, a statutory landlord’s lien on any property of
Borrower located at such premises; (l) it is not held for rent or lease in the
Ordinary Course of Business of Borrower; and (m) is reflected in the details of
a current perpetual inventory report.”

 

“Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA to (b) Fixed Charges.”

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Fixed Charges: the sum of (a) interest expense (other than payment-in-kind),
(b) scheduled principal payments made on Borrowed Money, (c) Capital
Expenditures (except those Capital Expenditures (i) financed with Borrowed Money
permitted hereunder other than Revolver Loans or (ii) reimbursed by landlords in
cash), (d) cash income taxes paid, and (e) Distributions made.”

 

“Inspection Covenant Trigger Period: the period commencing (a) on any day that
the Availability is equal to or less than ten percent (10%) of the lesser of the
Borrowing Base or the aggregate amount of Revolver Commitments for any two (2)
consecutive Business Days and (b) will continue unless and until, during an
preceding thirty (30) consecutive days, measured each Business Day, no Event of
Default has existed and Availability is greater than ten percent (10%) of the
Borrowing Base.”

 

“NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of the Value of Eligible Inventory or the Value of Eligible Rental
Equipment Inventory, as applicable, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Borrower’s Inventory
performed by an appraiser and on terms satisfactory to Agent.”

 

“Revolver Termination Date: August 8, 2018.”

 

“Value: (a) for Inventory other than Eligible Rental Equipment Inventory, its
value determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among Borrower and their Affiliates; (b) for Eligible Rental
Equipment Inventory, its value determined on the basis of cost, excluding any
portion of cost attributable to intercompany profit among Borrower and their
Affiliates; and (c) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.”

 

Section 2.3     The definition of “Seasonal Revolver Limit” as set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety.

 

Section 2.4     Section 2.1.5 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“2.1.5     Overadvances. If the aggregate Revolver Loans exceed the Borrowing
Base (“Overadvance”) or the aggregate Revolver Commitments at any time, the
excess amount shall be payable by Borrower on demand by Agent, but all such
Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Unless its
authority has been revoked in writing by Required Lenders, Agent may require
Lenders to honor requests for Overadvance Loans and to forbear from requiring
Borrower to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Agent to exceed 10% of the Borrowing Base; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than an amount equal
to 10% of the aggregate amount of Revolver Commitments, and (ii) does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause the outstanding Revolver Loans and LC Obligations
to exceed the aggregate Revolver Commitments. Any funding of an Overadvance Loan
or sufferance of an Overadvance shall not constitute a waiver by Agent or
Lenders of the Event of Default caused thereby. In no event shall Borrower or
any other Obligated Party be deemed a beneficiary of this Section 2.1.5 nor
authorized to enforce any of its terms.”

 

 

 
4

--------------------------------------------------------------------------------

 

 

Section 2.5     Section 2.1.6 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“2.1.6     Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, and without regard
to the aggregate Commitments, to make Base Rate Revolver Loans (“Protective
Advances”) (a) up to an aggregate amount equal to 10% of the Commitments, if
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Obligations; or (b) to pay any
other amounts chargeable to any Obligated Party under any Loan Documents,
including costs, fees and expenses. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.”

 

Section 2.6     Section 3.2.1 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“3.2.1     Unused Line Fee. Borrower shall pay to Agent a fee equal to 0.25% per
annum times the amount by which the Revolver Commitments exceed the average
daily balance of Revolver Loans and stated amount of Letters of Credit during
any month. Such fee shall be payable in arrears, on the first day of each month
and on the Commitment Termination Date.”

 

Section 2.7     Section 3.2.4 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“3.2.4     Intentionally Omitted.”

 

Section 2.8     Section 5.3.3 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“5.3.3     Intentionally Omitted.”

 

Section 2.9     Section 10.3.1 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:

 

“10.3.1     Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio
of at least 1.10 to 1.00 for each period of four Fiscal Quarters ending during
or immediately before any Covenant Trigger Period.

 

Section 2.10     Clause (iii) of Section 14.1.1 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:

 

“(iii)     without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and”

 

 

 
5

--------------------------------------------------------------------------------

 

 

Section 2.11     Schedule 1.1 (Commitments of Lenders) to the Loan Agreement is
hereby amended and restated to read in its entirety as set forth on Annex 1
attached hereto and incorporated herein by this reference.

 

ARTICLE III

 

ACKNOWLEDGEMENT

 

Section 3.1     Acknowledgements by Obligated Parties. As a material inducement
to Agent and the Lenders to enter into this Amendment, each of the Obligated
Parties hereby acknowledges, confirms, represents, warrants, and agrees that:

 

(a)     Recitals True. Each of the Recitals set forth above is true and correct.

 

(b)     Acknowledgment of Liens and Obligations. Borrower is indebted to Agent
and the Lenders pursuant to the Loan Agreement and all of the Obligations are
owing by Borrower to Agent and the Lenders without offset, defense, or
counterclaim of any kind, nature, or description whatsoever) and Agent has and
will continue to have valid, enforceable, and perfected first-priority liens
upon, and security interests in, all of the Collateral as security for the
Obligations. No Obligated Party will contest any of the foregoing.

 

(c)     Binding Effect of Documents. (i) Each Loan Document to which any
Obligated Party is a party has been duly executed and delivered to Agent and the
Lenders by such Obligated Party, and each such Loan Document is and will remain
in full force and effect as of the date of this Amendment (and after giving
effect hereto); (ii) the agreements and obligations of the Obligated Parties
contained in the Loan Documents and in this Amendment constitute the legal,
valid, and binding obligations of such Obligated Parties, enforceable against
such Obligated Parties in accordance with their respective terms; and no
Obligated Party has any valid defense to the enforcement of the Obligations; and
(iii) Agent and the Lenders are and will be entitled to the rights, remedies,
and benefits provided for hereunder and under the Loan Documents and applicable
law.

 

(d)     No Defaults. No Default or Event of Default has occurred. No Default or
Event of Default is continuing.

 

(e)     Power and Authority. Such Obligated Party has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, this Amendment and under the
Loan Agreement as amended by this Amendment.

 

(f)     Authorization of Agreements. The execution and delivery of this
Amendment by such Obligated Party and the performance by the Obligated Parties
of the Loan Agreement as amended hereby, have been duly authorized by all
necessary action, and this Amendment has been duly executed and delivered by
such Obligated Party.

 

(g)     Representations and Warranties in the Loan Agreement. Each Obligated
Party confirms that, as of the date hereof, the representations and warranties
contained in the Loan Agreement and each other Loan Document are true and
correct in all material respects as set forth in the Loan Agreement or such
other Loan Document (except to the extent any such representation and warranty
is expressly stated to have been made as of a specific date, in which case it is
true and correct as of such specific date), except as otherwise previously
disclosed to Agent in writing.

 

 

 
6

--------------------------------------------------------------------------------

 

 

The acknowledgements, confirmations, representations, warranties, and agreements
made by the Obligated Parties above will survive the execution and delivery
hereof.

 

ARTICLE IV

AMENDMENT FEE

 

Section 4.1     Amendment Fee. Upon execution hereof, Borrower shall pay to
Agent, for the account of Agent and the Lenders, an amendment fee (the
“Amendment Fee”) in the amount of One Hundred Eighty-Seven Thousand Five Hundred
Dollars ($187,500), which, at Agent’s option, may be charged as an advance and a
Revolving Loan under the Loan Agreement, and which fee is fully earned and
payable as of the date of this Amendment and non-refundable for any reason.

 

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.1     Conditions Precedent. This Amendment shall not be binding upon
the Lenders and Agent until each of the following conditions precedent has been
satisfied in form and substance satisfactory to Agent and Agent has informed
Borrower in writing that such conditions precedent have either been satisfied or
waived by Agent:

 

(a)     The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date (such
representations and warranties being true and correct in all material respects
as of the specified date relative thereto), except as otherwise previously
disclosed to Agent in writing;

 

(b)     No Default or Event of Default shall have occurred and be continuing;

 

(c)     The Obligated Parties shall have delivered to Agent an executed
counterpart of this Amendment;

 

(d)     The Obligated Parties shall have delivered to Agent a certificate of a
duly authorized officer of each Obligated Party, certifying (i) that attached
copies of such Obligated Party’s Organic Documents are true and complete, and in
full force and effect, without amendment except as shown; (ii) that an attached
copy of resolutions authorizing execution and delivery of the Loan Documents is
true and complete, and that such resolutions are in full force and effect, were
duly adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this credit facility; and (iii) to the
title, name and signature of each Person authorized to sign the Loan Documents;

 

(e)     The Obligated Parties shall have paid to Agent the Amendment Fee and all
costs and expenses owed to and/or incurred by Agent arising in connection with
this Amendment for which Agent has heretofore invoiced Borrower; and

 

(f)     All proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to Agent in its sole and absolute discretion.

 

 

 
7

--------------------------------------------------------------------------------

 

 

ARTICLE VI

miscellaneous

 

Section 6.1     Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect. Nothing contained in this Amendment shall in any way impair the validity
or enforceability of the Loan Documents, as modified hereby, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any Lien and/or security interest granted to the Lenders in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations. The
parties hereto agree to be bound by the terms and conditions of the Loan
Agreement and other Loan Documents as amended by this Amendment, as though such
terms and conditions were set forth herein. Each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended by this
Amendment, and each reference herein or in any other Loan Document to the “Loan
Agreement” or “Agreement” shall mean and be a reference to the Loan Agreement as
amended and modified by this Amendment.

 

Section 6.2     Parties, Successors and Assigns. This Amendment shall be binding
upon and shall inure to the benefit of the Obligated Parties, the Lenders,
Agent, and their respective successors and permitted assigns.

 

Section 6.3     Counterparts. This Amendment may be executed in counterparts,
each of which taken together shall constitute one instrument. This Amendment may
be executed and delivered by facsimile or electronic mail, and shall have the
same force and effect as manually signed originals. Agent may require
confirmation by a manually-signed original, but failure to request or deliver
same shall not limit the effectiveness of any facsimile or electronically
delivered signature.

 

Section 6.4     Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.

 

Section 6.5     Expenses of the Lenders and Agent. Without limiting the terms
and conditions of the Loan Documents, the Obligated Parties agree to pay on
demand: (a) all costs and expenses incurred by the Lenders and Agent in
connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all subsequent
amendments, modifications, and supplements hereto or thereto, including without
limitation, the costs and fees of the Lenders’ or Agent’s legal counsel; and (b)
all costs and expenses reasonably incurred by the Lenders or Agent in connection
with the enforcement or preservation of any rights under the Loan Agreement,
this Amendment, and/or the other Loan Documents, including without limitation,
the costs and fees of the Lenders’ or Agent’s legal counsel.

 

Section 6.6     Choice of Law; Jury Trial Waiver; Etc. This Amendment shall be
governed by the laws of the State of California, without giving effect to any
conflict of law principles (but giving effect to federal laws relating to
national banks). To the fullest extent not prohibited by Applicable Law, each of
the parties hereto waives its right to a trial by jury, if any, in any action to
enforce, defend, interpret, or otherwise concerning this Amendment. Without
limiting the applicability of any other provision of this Amendment, the terms
of Sections 14.15 and 14.16 of the Loan Agreement shall apply to this Amendment.

 

 

 
8

--------------------------------------------------------------------------------

 

 

Section 6.7     Total Agreement. This Amendment, the Loan Agreement, and all
other Loan Documents embody the entire understanding of the parties with respect
to the subject matter thereof and supersede all prior understandings regarding
the same subject matter.

 

Section 6.8     Representation by Counsel. The Obligated Parties represent and
warrant that they have been represented by independent counsel throughout their
negotiation, review and execution of this Amendment.

 

Section 6.9     Jointly Drafted Agreement. This Amendment shall be construed as
though each of Agent, the Lenders and the Obligated Parties participated equally
in its drafting and, it shall be interpreted, wherever possible, to make it
valid and effective. If any part of this Amendment is determined to be invalid,
unenforceable or prohibited, only that part should be affected and the rest
shall be enforced as written here.

 

Section 6.10     Acknowledgements and Release. Each Obligated Party hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by Agent or the Lenders of the Obligations on the date hereof; (b) to its
knowledge, Agent and the Lenders have fully performed all undertakings and
obligations owed to it as of the date hereof; and (c) except to the limited
extent expressly set forth in this Amendment, Agent and the Lenders do not
waive, diminish or limit any term or condition contained in the Loan Agreement
or any of the other Loan Documents. EACH OBLIGATED PARTY HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES AGENT AND THE LENDERS AND THEIR AFFILIATES, AND
EACH SUCH PERSON’S RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, MEMBERS,
ATTORNEYS AND REPRESENTATIVES (EACH, A “RELEASED PERSON”) OF AND FROM ALL
DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF
ACTION WHATSOEVER (EACH A “CLAIM”) THAT SUCH OBLIGATED PARTY MAY NOW HAVE OR
CLAIM TO HAVE AGAINST ANY RELEASED PERSON ON THE DATE HEREOF, WHETHER KNOWN OR
UNKNOWN, OF EVERY NATURE AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR
THING DONE, OMITTED OR SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED
PERSONS THAT BOTH (I) OCCURRED PRIOR TO OR ON THE DATE HEREOF AND (II) IS ON
ACCOUNT OF OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

EACH OBLIGATED PARTY INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

 

 
9

--------------------------------------------------------------------------------

 

 

EACH OBLIGATED PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

 

SPORT CHALET, INC.,

a Delaware corporation

 

 

By:         /s/ Howard Kaminsky               

Name:    Howard Kaminsky

Title:       EVP and CFO

 

 

SPORT CHALET VALUE SERVICES, LLC,

a Virginia limited liability company

 

 

By:        /s/ Howard Kaminsky               

Name:   Howard Kaminsky

Title:     Manager

 

 

SPORT CHALET TEAM SALES, INC.,

a California corporation

 

 

By:        /s/ Howard Kaminsky               

Name:   Howard Kaminsky

Title:      EVP and CFO

 

 

 


--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.

 

 

By:       /s/ Stephen J. King               

Name:  Stephen J. King

Title:    Senior Vice President

 

 

 


--------------------------------------------------------------------------------

 

 





ANNEX 1



 

SCHEDULE 1.1

to

Loan and Security Agreement

 

 

COMMITMENTS OF LENDERS

 

 



 

Lender

 

Revolver Commitment

Bank of America, N.A.

$75,000,000

   



 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 